          Case 2:19-cv-05365-MTL Document 70 Filed 09/21/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Juan Hernandez, et al.,                          No. CV-19-05365-PHX-MTL
10                  Plaintiffs,                       ORDER
11   v.
12   City of Phoenix, et al.,
13                  Defendants.
14
15            Before the Court is the parties’ Joint Motion Regarding Discovery Dispute (Doc.
16   69) (the “Motion”). The Motion concerns Plaintiffs’ noticed depositions of (1) City of

17   Phoenix Police Chief Jeri Williams, (2) Executive Assistant Chief Michael Kurtenbach,
18   and (3) Lt. Eric Pagone. Defendants contend that Chief Williams’s and Executive

19   Assistant Chief Kurtenbach’s depositions are precluded as high-ranking government

20   officials and Lt. Pagone’s deposition should be barred as cumulative. Plaintiffs argue that
21   both high-ranking officials has specific knowledge that relates to the training,
22   supervision, and expectations involved in the Social Media Policy’s enforcement.

23   Plaintiffs also contend that Lt. Pagone’s deposition is likely to develop important

24   information.

25            Courts have recognized that high-ranking government officials should not, absent

26   extraordinary circumstances, be deposed. See Kyle Eng’g Co. v. Kleppe, 600 F.2d 226,
27   231 (9th Cir. 1979); Andrich v. Dusek, No. CV-17-00173-TUC-RM, 2019 WL 2775472,
28   at *2 (D. Ariz. July 2, 2019); K.C.R. v. Cty. of Los Angeles, No. CV 13-3806 PSG (SSx),
       Case 2:19-cv-05365-MTL Document 70 Filed 09/21/20 Page 2 of 2



 1   2014 WL 3434257, at *3 (C.D. Cal. July 11, 2014). Police chiefs and other high-ranking
 2   law enforcement personnel fit into this doctrine. See K.C.R., 2019 WL 2775472 at *5-6;
 3   Jarbo v. Cty. of Orange, No. SACV 05-00202-JVS, 2010 WL 3584440, at *2 n.1 (C.D.
 4   Cal. Aug. 30, 2010). Although courts may allow depositions of high-ranking officials
 5   where there is some unique, first-hand knowledge to the claims or such information is not
 6   available through another source, see Andrich, 2019 WL 2775472 at *2, there is
 7   insufficient evidence at this time to find that either Chief Williams or Executive Assistant
 8   Chief Kurtenbach were personally involved in the claim or setting the policies at issue
 9   here. As high-ranking officials, and without any extraordinary circumstances, Chief
10   Williams or Executive Assistant Chief Kurtenbach may not be deposed at this time. Lt.
11   Pagone does not fit into the high-ranking official exception and, as a lower-level
12   employee and member of the Phoenix Police Department’s Professional Standards
13   Bureau, his deposition must proceed.
14          Accordingly,
15          IT IS ORDERED granting Plaintiffs’ request in part and denying Plaintiffs’
16   request in part. (Doc. 69.) The deposition of Lt. Pagone (Doc. 64) is ordered to proceed,
17   as noticed. The noticed depositions of Chief Williams (Doc. 60) and Executive Assistant
18   Chief Kurtenbach (Doc. 61) are not permitted at this time.
19          Dated this 21st day of September, 2020.
20
21
22
23
24
25
26
27
28


                                                -2-
